On the Merits.
Defendants, Hughes & Co., were lessees of certain public markets of the City of New Orleans, and as such entered into a contract with Geo. McNeil for certain repairs on said markets, amounting to $2125. McNeil sub-contracted with Routier for painting and some other work, at a total expense of $1200. Sassinot furnished Routier with paint and other material, amounting to $385.71. Routier sues Hughes & Co. and McNeil for an alleged balance of $611, the latter as first or principal debtor, and the latter, under the mechanic’s lien laws, for anticipated payments. Sassinot intervenes against all for his bill. The judgment below is favorable to Routier and Sassinot, and Hughes & Co. alone have appealed.
Hughes & Co. are clearly under no liability to either plaintiff or intervenor, unless their case comes under the operation of the mechanic’s lien laws of the State, La. C. C. Arts. 2270, 2272, 2274, and La. Rev. Stats. Sections 2879, 2880, 2SS1, 2883, 2884.
The legislation invoked is special and exceptional in its nature, and must be restricted to cases clearl.y within its provisions. A perusal of the Articles and Sections shows that they apply only where work is being done by contract for the owner or proprietor, and hence, we cannot extend them so as to cover cases, where it is a lessee who is the principal cont.ractant. To do so would be to do more than merely to interpret or enforce; it would be to amend the laws themselves.
The case being before us only as to Hughes•& Co., we must limit ou'r enquiry and action to them alone.
The judgment appealed from .is, therefore, reversed as to defendants, D. Hughes & Co., and judgment is now rendered in their favor and against both the plaintiff and intervenor- with costs of both courts,